Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Kramer, J.), rendered December 8, 1993, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 7963/91, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered December 8, 1993, revoking a sentence of probation previously imposed by the same court (Kay, J.), upon a finding that the defendant had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree under Superior Court Information No. 4264/89.
Ordered that the judgment and the amended judgment are affirmed.
Contrary to the defendant’s contention, the court did not sentence him to interim probation (see, People v Avery, 85 NY2d 503). Bracken, J. P., Rosenblatt, Krausman and Gold-stein, JJ., concur. [See, — AD2d —, Feb. 26, 1996.]